Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Claims 1-10 and 18-27 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15 recites “the opposing ends”, line 17 recites “each of opposing ends of the base plate” and line 18 recites “of opposing upper and lower ends”. There is insufficient antecedent basis for “the opposing ends” in lines 14-15, and it is unclear if each of these recitations are the same or different “opposing ends”. Lines 14-15 appear to be “opposing ends” of the mounting bracket, while line 17 appears to state that the opposing ends are “of the base plate”.  This should be clarified and corrected for consistency. Similar issues are found multiple times in claims 18 and 21.
Claim 1, lines 15-16 state “lie in a plane perpendicular to an angled securing flange”. Examiner presumes this should read – lie in respective planes perpendicular to an angled securing flange --. 
Claim 1, lines 25-26 recite “a pair of locking brackets disposed below the spring loaded mandrel assembly for engaging an end portion at each end”. Examiner presumes this is intended to mean that each locking bracket engages a respective end portion. 
Claim 1, line 29 recites “captured by the locking bracket to the spring loaded mandrel assembly”. Examiner presumes this should read – captured by the locking brackets of the spring loaded mandrel assembly --. 
Claim 1, line 30 recites “the pair of brackets”. Examiner presumes this should read – the pair of mounting brackets --. 
Claim 1, line 32 recites “the pair of brackets”. Examiner presumes this should read – the pair of mounting brackets --. 
Claim 3 recites “the descending curtain”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “the apices”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6, line 2 recites “the pair of brackets”. Examiner presumes this should read – the pair of mounting brackets --. 
Claim 10 recites “the fixed mounted brackets”. Examiner presumes this should read – the mounting brackets --. 
Claim 18, line 13 recites “lie in a plane perpendicular to an angled securing flange”. Examiner presumes this should read – lie in respective planes perpendicular to an angled securing flange --. 
Claim 21, line 26 recites “lie in a plane perpendicular to an angled securing flange”. Examiner presumes this should read – lie in respective planes perpendicular to an angled securing flange --. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Allowable Subject Matter
Claims 1-10 and 18-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634